 1                                                                        Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   CARL COMFORT and RITA COMFORT,
10                                                           No. 2:20-cv-00890-MJP
                                          Plaintiffs,
11
            v.                                               STIPULATION AND ORDER OF
12                                                           DISMISSAL
     EXMARK MANUFACTURING COMPANY
13   INCORPORATED, a Nebraska corporation,
     THE TORO COMPANY, a Delaware
14   corporation; JOHN DOE MANUFACTURER,
     1 through 10; and JOHN DOE
15
     CORPORATION 1 through 10,
16
                                        Defendants.
17

18                                                STIPULATION
19          IT IS HEREBY STIPULATED AND AGREED by the parties and the undersigned
20
     attorneys for the parties that, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil
21
     Procedure, the above-referenced case has settled and should be DIMISSED with prejudice and
22
     without an award of costs of fees to any party.
23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL (2:20-cv-00890-MJP)               KELLER ROHRBACK L.L.P.
     -1                                                                       1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1          Stipulated to and presented on this 13th day of May, 2021.
 2

 3
      KELLER ROHRBACK L.L.P.                          CARNEY BADLEY SPELLMAN, P.S.
 4

 5    By: s/ Ian S. Birk                              By: s/ S. Jay Terry
         Ian S. Birk, WSBA #31431                         S. Jay Terry (WSBA #28448)
 6       1201 Third Avenue, Suite 3200                    701 Fifth Avenue, Suite 3600
 7       Seattle, WA 98101                                Seattle, WA 98101
         Phone: (206) 623-1900                            Phone: (206) 622-8020
 8       Email: ibirk@kellerrohrback.com                  Email: terry@carneylaw.com

 9    Attorneys for Plaintiffs Carl Comfort and       Attorneys for Defendants Exmark
      Rita Comfort                                    Manufacturing Company Incorporated and
10                                                    The Toro Company
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL (2:20-cv-00890-MJP)              KELLER ROHRBACK L.L.P.
     -2                                                                    1201 Third Avenue, Suite 3200
                                                                              Seattle, WA 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
 1                                                ORDER
 2            The parties having so stipulated and agreed, it is hereby SO ORDERED. The above-
 3
     referenced case is hereby DISMISSED with prejudice and without an award of costs of fees to
 4
     any part. The Clerk is directed to send copies of this Order to all counsel of record.
 5
              DATED this 13th day of May, 2021.
 6

 7

 8

 9
                                                   A
                                                   Honorable Marsha J. Pechman
10                                                 United States Senior District Judge
11

12

13

14

15

16
     4845-4661-8089, v. 1

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL (2:20-cv-00890-MJP)              KELLER ROHRBACK L.L.P.
     -3                                                                      1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
